Citation Nr: 0904228	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  05-26 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota



THE ISSUE

Entitlement to an increased evaluation for lumbosacral disc 
disease with osteoarthritis and left leg pain, currently 
assigned a 40 percent disability evaluation.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The veteran on active duty from June 1955 to August 1974.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in February 
2008.  That development was completed, and the case has since 
been returned to the Board for appellate review.

The Board also notes that the veteran has contended that he 
is unable to work due to his service-connected lumbosacral 
disc disease with osteoarthritis and left leg pain.  It is 
unclear as to whether he intended to file a claim for 
entitlement to a total evaluation based upon individual 
unemployability due to service-connected disability (TDIU).  
However, that matter is not currently before the Board 
because it has not been prepared for appellate review.  
Accordingly, that matter is referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for Remand:  To obtain the veteran's records from the 
Social Security Administration (SSA) and to afford him a more 
recent VA examination.  

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008).  Such assistance includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).

In this case, the Board observes that the veteran is in 
receipt of monthly benefits from the Social Security 
Administration (SSA).  Although the veteran did submit a copy 
of the decision to grant benefits as well as some VA 
treatment records, it does not appear that the complete 
records upon which that decision was based are associated 
with the claims file.  Under 38 U.S.C.A. § 5107(a), VA's duty 
to assist specifically includes requesting information from 
other Federal departments or agencies.  Where there has been 
a determination that the veteran is entitled to SSA benefits, 
the records concerning that decision are often needed by the 
VA for evaluation of pending claims and must be obtained. See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Therefore, 
the RO should obtain and associate such records with the 
veteran's claims file.

In addition, the Board notes that the veteran has been 
afforded VA examinations in May 2004 and August 2008 in 
connection with his claim for an increased evaluation.  The 
veteran has contended that the August 2008 examination was 
inadequate because it was performed by a physician's 
assistant and did not include x-rays.  However, the Board 
notes that in Cox v. Nicholson, 20 Vet. App. 563 (2007), the 
Court held that it has never required that medical 
examinations under section 5103A only be conducted by 
physicians.  As provided by 38 C.F.R. § 3.159(a)(1), 
"competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions."  In Cox, a nurse practitioner was found to fit 
squarely into the requirement of section 3.159(a)(1) as a 
provider competent to provide diagnoses, statements, or 
opinions.  Similarly, in this case, the August 2008 VA 
examiner was a physician's assistant, and thus, completed 
medical education and training and meets the requirement of 
section 3.159(a)(1) as one competent to provide diagnoses, 
statements, or opinions. 

Nevertheless, as this case is already being remanded to 
obtain SSA records, the Board notes that the August 2008 VA 
examination may become too remote for rating purposes while 
additional development is being completed.  Therefore, the 
Board finds that the veteran should be afforded another VA 
examination to ascertain the current severity and 
manifestations of his service-connected lumbosacral disc 
disease with osteoarthritis and left leg pain.  The Board 
also notes that the veteran is free to submit examination 
reports from private health care providers if he chooses to 
do so.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED to for 
the following action:

1.  The RO should obtain and associate 
with the claims file the records upon 
which the Social Security Administration 
(SSA) based its decision to award 
benefits to the veteran.  If the search 
for such records has negative results, 
the claims file must be properly 
documented as to the unavailability of 
these records.

2.  The veteran should be afforded a VA 
examination to ascertain the current 
severity and manifestations of his 
service-connected lumbosacral disc 
disease with osteoarthritis and left leg 
pain.  The examiner should be one that 
VA deems appropriate to perform an 
examination for rating purposes. See Cox 
v. Nicholson, 20 Vet. App. 563 (2007) 
(the Court has never required that 
medical examinations under section 5103A 
only be conducted by physicians.  As 
provided by 38 C.F.R. § 3.159(a)(1), 
"competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, 
or experience to offer medical 
diagnoses, statements, or opinions.")  

Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and to comment on the 
severity of the veteran's service-
connected lumbosacral disc disease with 
osteoarthritis and left leg pain.  The 
examiner should report all signs and 
symptoms necessary for rating the 
veteran's disability under the rating 
criteria, to include the range of motion 
of the spine in degrees and whether 
there is any form of ankylosis.  The 
presence of objective evidence of pain, 
excess fatigability, incoordination, and 
weakness should also be noted, as should 
any additional disability due to these 
factors. 

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




